Exhibit 10.2

 

CONFIDENTIAL

 

Emerald Healthcare Holdings, Inc.
6200 S. Syracuse Way, Suite 200
Greenwood Village, Colorado 80111

 

June 15, 2016

 

William A. Sanger
c/o Emerald Healthcare Holdings, Inc.
6200 S. Syracuse Way, Suite 200
Greenwood Village, Colorado 80111

 

Dear Bill:

 

Reference is made to the Agreement and Plan of Merger, dated as of the date
hereof (the “Merger Agreement”, and the mergers contemplated therein, the
“Mergers”), between Emerald Healthcare Holdings, Inc. (the “Company”, “us” or
“we”), Amethyst Corp. and New Amethyst Corp. (“New Amethyst”).  This letter
agreement serves to evidence the mutual understanding and agreement of you and
the Company on the terms and conditions of your continued service to the
Company, both during (x) the period following the date hereof until the closing
of the Mergers (the “Pre-Closing Period”) and (y) the period after the closing
of the Mergers (the “Post-Closing Period”).

 

In consideration of our respective obligations under this letter agreement, you
and the Company hereby agree as follows:

 

1.                                      Pre-Closing Period.  Your employment
agreement with the Company, dated as of December 6, 2004, as amended (the
“Employment Agreement”), is hereby amended to extend the term of your employment
under the Employment Agreement through the end of the Pre-Closing Period (i.e.,
while you are employed during the Pre-Closing Period, you will be entitled to
the same level of compensation and benefits that are currently provided to you
as of the date hereof).  You hereby acknowledge and agree that, as a consequence
of extending your Employment Agreement through the Pre-Closing Period, if your
employment is terminated during the Pre-Closing Period for any reason, you will
be subject to the restrictive covenants set forth in Sections 6(b) and (c) of
the Employment Agreement (and such provisions are hereby incorporated into this
letter agreement, as if set forth herein).

 

2.                                      Post-Closing Period.  During the
Pre-Closing Period, you and the Company will enter into a new employment
agreement (the rights and obligations of the Company under which will become
rights and obligations of New Amethyst by reason of the consummation of the
Mergers) providing for your employment as Executive Chairman of New Amethyst, on
the terms and conditions described in Annex A hereto.  Entry into the new
employment agreement will supersede and replace the Employment Agreement and
this letter agreement.

 

1

--------------------------------------------------------------------------------


 

3.                                      None of the terms of this letter
agreement (including Annex A hereto) may be waived, altered or amended except by
an instrument in writing duly executed by you and the Company.  The validity,
construction and performance of this Agreement shall be governed by the laws of
the State of Delaware, without regard to the conflicts of law provisions
thereof.  This letter agreement may be executed in one or more counterparts
(including via facsimile or .pdf), each of which shall be deemed to be an
original, and all of which shall constitute one and the same instrument.

 

Please evidence your understanding and agreement as to the foregoing matters by
signing and delivering one copy of this letter agreement to Craig Wilson.

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

EMERALD HEALTHCARE HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name: Craig A. Wilson

 

 

Title: Senior Vice President, General Counsel and Secretary

 

 

 

 

 

 

Accepted and agreed:

 

 

 

 

 

 

 

 

/s/ William A. Sanger

 

 

William A. Sanger

 

 

 

2

--------------------------------------------------------------------------------


 

Annex A

 

Summary of Terms
of New Employment Agreement

 

Executive

 

William A. Sanger (“Executive”)

 

 

 

Position; Duties

 

·                  Executive Chairman of New Amethyst Corp. (“New Amethyst”)

 

·                  Executive’s duties as Executive Chairman will be as set forth
New Amethyst Corporate Governance Guidelines

 

 

 

Effective Date

 

Effective upon the closing of the mergers (the “Mergers”) contemplated by the
Agreement and Plan of Merger, dated as of June 15, 2016 (the “Merger
Agreement”), between Emerald Healthcare Holdings, Inc., Amethyst Corp. and New
Amethyst

 

 

 

Term; Service after Expiration of the Term

 

·                  One year following the closing of the Mergers

 

·                  Following the term, (1) Executive will transition to
non-Executive Chairman for an additional two-year term, and his compensation in
such capacity will be pursuant to New Amethyst’s director compensation policy,
as in effect at such time, and (2) any unvested equity incentives granted prior
to the transition date will continue to vest during Executive’s period of New
Amethyst Board service.

 

 

 

Location

 

Denver

 

 

 

Base Salary as Executive Chairman

 

Same base salary as in effect immediately prior to the Mergers

 

 

 

Annual Bonus as Executive Chairman

 

Same annual bonus opportunity as in effect immediately prior to the Mergers,
namely a target annual bonus of 200% of annual base salary, under the same terms
and conditions as the other post-closing executive officers of New Amethyst

 

 

 

Equity Compensation as Executive Chairman

 

Same eligibility for grants of equity awards from New Amethyst, under the same
terms and conditions as the other post-closing executive officers of New
Amethyst

 

 

 

Benefits and Perquisites, etc. as Executive Chairman

 

Same retirement and welfare benefits as offered to the other post-closing
executive officers of New Amethyst

 

--------------------------------------------------------------------------------


 

Involuntary Termination of Employment

 

·                  If Executive’s employment is terminated without cause or for
good reason prior to the end of his term as Executive Chairman, he will be
entitled to (1) continued payment of unpaid base salary until the end of the
term (i.e., until the first anniversary of the closing of the Mergers) and
(2) payment of a pro rata bonus based for the year of termination based on
actual performance.

 

·                  Equity awards (other than the additional time-vesting equity
award below) will be treated as under the generally applicable documentation.

 

·                  In order to receive the foregoing severance payments,
Executive must executive, deliver and not revoke a customary release of claims.

 

 

 

Additional Time-Vesting Equity Award

 

In addition, in consideration of Executive’s service as Executive Chairman,
Executive will receive a one-time award of $3 million of time-vesting equity
award of New Amethyst. The equity award will vest in three equal annual
installments over the period of Executive’s board service (both as Executive
Chairman and as non-executive Chairman), with accelerated vesting upon an
earlier termination by the Company without cause or by Executive for good reason
during the term, or by death or disability.

 

 

 

Restrictive Covenants

 

The restrictive covenants set forth in Sections 6(b) and (c) of the Employment
Agreement will apply for 24 months after termination of Executive’s employment
by the Company without cause or by Executive for good reason during the term, or
if Executive resigns without good reason during the term and the New Amethyst
Board elects to impose the restrictive covenants on Executive in exchange for a
severance payment to him of at least 24 months’ base salary, in monthly
installments. Notwithstanding the foregoing, references to Emerald Holdings Inc.
or its subsidiaries or their business, products, customers or employees in these
provisions of the Employment Agreement will instead refer to New Amethyst, its
subsidiaries and their combined business, products, customers and employees.

 

 

 

Miscellaneous

 

The arrangements described above are subject to definitive documentation in an
employment agreement consistent with the terms described above.

 

--------------------------------------------------------------------------------